 1 McGREGOR W. SCOTT
   United States Attorney
 2 KIRK E. SHERRIFF
   HENRY Z. CARBAJAL III
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6 Attorneys for the
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:11-cr-0026 LJO
12                                 Plaintiff,            ORDER
13
            v.
14

15   DAVID MARSHALL CRISP, et al.,
16                                 Defendants.
17

18

19
20                                                ORDER
21

22          This matter came before the Court on the United States’ request to correct the judgments as

23 to the defendants in this case (Docs. 188, 367, 387, 406, 433, 460, 471, 528, 539, and 540) to clarify

24 that, to the extent the defendants owe restitution debts to the same victims, the restitution orders are

25 joint and several as to the defendants in this case and in the related cases U.S. v. Jerald Teixeira (No.
26 1:09-cr-0375 LJO), U.S. v. Kevin Sluga (No. 1:10-cr-0001 LJO), U.S. v. Leslie Sluga (No. 1:10-cr-

27 0002 LJO), U.S. v. Megan Balod (No. 1:10-cr-0016 LJO), and U.S. v. Christopher Stovall

28 (No. 1:10-cr-0271 LJO). This Order does not change the amount of any defendant’s restitution or
                                                  1
29

30
 1 otherwise modify the judgments or restitution ordered in this case as to any defendant.

 2
     IT IS SO ORDERED.
 3

 4      Dated:    October 22, 2018                        /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                      2
29

30
